USCA4 Appeal: 21-4615      Doc: 31         Filed: 09/26/2022     Pg: 1 of 3




                                             UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                               No. 21-4615


        UNITED STATES OF AMERICA,

                             Plaintiff - Appellee,

                      v.

        ELIJAH LAMAR CUPITT,

                             Defendant - Appellant.



        Appeal from the United States District Court for the Eastern District of Virginia, at
        Richmond. Henry E. Hudson, Senior District Judge. (3:20-cr-00048-HEH-1)


        Submitted: September 22, 2022                               Decided: September 26, 2022


        Before WILKINSON, DIAZ, and RUSHING, Circuit Judges.


        Dismissed by unpublished per curiam opinion.


        ON BRIEF: Donna L. Biderman, LAW OFFICE OF DONNA L. BIDERMAN, PLLC,
        Fairfax, Virginia, for Appellant. Kenneth Ray Simon, Jr., Assistant United States Attorney,
        OFFICE OF THE UNITED STATES ATTORNEY, Richmond, Virginia, for Appellee.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 21-4615       Doc: 31          Filed: 09/26/2022      Pg: 2 of 3




        PER CURIAM:

               Elijah Lamar Cupitt pleaded guilty, pursuant to a written plea agreement, to

        possession of a firearm by a convicted felon, in violation of 18 U.S.C. § 922(g). The district

        court sentenced Cupitt to 71 months’ imprisonment. Counsel has filed a brief pursuant to

        Anders v. California, 386 U.S. 738 (1967), stating that there are no meritorious grounds

        for appeal but questioning whether Cupitt’s appeal waiver is valid and whether Cupitt’s

        sentence was reasonable. Although notified of his right to do so, Cupitt has not filed a pro

        se supplemental brief. The Government has moved to dismiss the appeal as untimely.

               In criminal cases, the defendant must file the notice of appeal within 14 days after

        the entry of judgment. Fed. R. App. P. 4(b)(1)(A). With or without a motion, upon a

        showing of excusable neglect or good cause, the district court may grant an extension of

        up to 30 days to file a notice of appeal. Fed. R. App. P. 4(b)(4). Although the appeal

        period in a criminal case is not a jurisdictional provision, but rather a claim-processing rule,

        United States v. Urutyan, 564 F.3d 679, 685 (4th Cir. 2009), “[w]hen the Government

        promptly invokes the rule in response to a late-filed criminal appeal, we must dismiss,”

        United States v. Oliver, 878 F.3d 120, 123 (4th Cir. 2017). When the Government moves

        to dismiss the appeal within the time required by 4th Cir. R. 27(f), this court will grant the

        motion. See United States v. Hyman, 884 F.3d 496, 500 (4th Cir. 2018).




                                                       2
USCA4 Appeal: 21-4615      Doc: 31         Filed: 09/26/2022     Pg: 3 of 3




               The district court entered judgment on October 28, 2020. Cupitt filed the notice of

        appeal on November 4, 2021. 1 Because Cupitt failed to file a timely notice of appeal or to

        obtain an extension of the appeal period and the Government has promptly invoked the

        appeal’s untimeliness, see 4th Cir. R. 27(f)(2), we grant the Government’s motion to

        dismiss the appeal. 2   We dispense with oral argument because the facts and legal

        contentions are adequately presented in the materials before this court and argument would

        not aid the decisional process.

                                                                                      DISMISSED




               1
                For the purpose of this appeal, we assume that the date appearing on the notice of
        appeal is the earliest date Cupitt could have delivered the notice to prison officials for
        mailing to the court. Fed. R. App. P. 4(c)(1); Houston v. Lack, 487 U.S. 266, 276 (1988).
               2
                 Because we conclude the appeal is untimely, we need not consider whether this
        appeal is barred by the appellate waiver in Cupitt’s plea agreement.

                                                    3